- 403 -
                       Nebraska A dvance Sheets
                        291 Nebraska R eports
                       WILLIAMS v. CITY OF OMAHA
                            Cite as 291 Neb. 403




                   M arcus M. Williams, appellee,
                    v. City of Omaha, appellant.
                                ___ N.W.2d ___

                      Filed July 17, 2015.    No. S-14-796.

 1.	 Statutes: Appeal and Error. Statutory interpretation is a question
     of law, which an appellate court must resolve independently of the
     trial court.
 2.	 Political Subdivisions Tort Claims Act: Appeal and Error. In actions
     brought under the Political Subdivisions Tort Claims Act, an appellate
     court will not disturb the factual findings of the trial court unless they
     are clearly wrong.
 3.	 Political Subdivisions Tort Claims Act: Judgments: Appeal and
     Error. In actions brought pursuant to the Political Subdivisions Tort
     Claims Act, when determining the sufficiency of the evidence to sustain
     the trial court’s judgment, it must be considered in the light most favor-
     able to the successful party; every controverted fact must be resolved in
     favor of such party, and it is entitled to the benefit of every inference
     that can reasonably be deduced from the evidence.
 4.	 Political Subdivisions Tort Claims Act: Police Officers and Sheriffs:
     Motor Vehicles: Words and Phrases. A police pursuit as defined in
     Neb. Rev. Stat. § 13-911 (Reissue 2012) involves multiple elements
     and is a much more nuanced matter than simply deciding whether one
     vehicle is trying to catch up to, or maintain sight of, another.
 5.	 Political Subdivisions Tort Claims Act: Police Officers and Sheriffs:
     Motor Vehicles: Proof. Three requirements must be met before a find-
     ing can be made that a vehicular pursuit under Neb. Rev. Stat. § 13-911
     (Reissue 2012) has occurred: (1) There must be an active attempt by a
     law enforcement officer to apprehend occupants of another motor vehi-
     cle, (2) the driver of the fleeing vehicle must be aware of the attempt
     to apprehend, and (3) the driver must resist apprehension by taking
     some action, such as speeding, ignoring the officer, or attempting to
     elude the officer while driving at a speed which is not reasonable under
     the conditions.
                                     - 404 -
                         Nebraska A dvance Sheets
                          291 Nebraska R eports
                         WILLIAMS v. CITY OF OMAHA
                              Cite as 291 Neb. 403

 6.	 Political Subdivisions Tort Claims Act: Police Officers and Sheriffs:
     Motor Vehicles. Whether law enforcement sought to apprehend an indi-
     vidual under Neb. Rev. Stat. § 13-911 (Reissue 2012) is a mixed ques-
     tion of law and fact.
 7.	 Political Subdivisions Tort Claims Act: Police Officers and Sheriffs:
     Motor Vehicles: Strict Liability. Under Neb. Rev. Stat. § 13-911
     (Reissue 2012), a political subdivision is strictly liable for injuries
     to an “innocent third party” during a vehicular pursuit, regardless
     whether the law enforcement officer’s actions were otherwise proper or
     even necessary.
 8.	 Political Subdivisions Tort Claims Act: Motor Vehicles: Proximate
     Cause. For a pursuit under Neb. Rev. Stat. § 13-911 (Reissue 2012)
     to have been a proximate cause of an accident, the pursuit must have
     caused the motorist to resist apprehension by maintaining or increas-
     ing speed, or by attempting to elude the pursuing officer at unreason-
     able speeds.

  Appeal from the District Court for Douglas County: W.
M ark Ashford, Judge. Affirmed.
  Thomas O. Mumgaard, Deputy Omaha City Attorney, for
appellant.
  Edward F. Fogarty, of Fogarty & Lund, and John J. Ekeh, of
Ekeh Law Office, for appellee.
  Heavican, C.J., Wright, Connolly, McCormack, Miller-
Lerman, and Cassel, JJ.
      Cassel, J.
                     I. INTRODUCTION
   After a bench trial, the City of Omaha, Nebraska (City),
appeals from a money judgment for injuries sustained by an
innocent third party in a motor vehicle collision involving a
vehicle allegedly being pursued by police officers. The City
contends that the pursuit statute1 did not apply because the
officers intended only to stop the vehicle and not to “appre-
hend” the driver. Under our deferential standard of review,

 1	
      See Neb. Rev. Stat. § 13-911 (Reissue 2012).
                              - 405 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                   WILLIAMS v. CITY OF OMAHA
                        Cite as 291 Neb. 403

two factual findings support an inference that the officers’
objective changed before the collision. The City also criticizes
the court’s assessment of the officers’ intent. But the court’s
discussion did not detract from its essential findings. Because
the district court’s factual findings are not clearly erroneous
and support its conclusion that the police began a pursuit prior
to the collision, we affirm the judgment.
                        II. BACKGROUND
                        1. Stipulated Facts
     The parties stipulated to basic facts, which we summarize
as follows:
• Two motor vehicles collided at the intersection of Spaulding
   and 30th Streets in Omaha.
• William G. Webster was driving westbound on Spaulding
   Street.
• Marcus M. Williams was northbound on 30th Street.
• Webster violated a stop sign, resulting in the collision.
• An Omaha police cruiser, driven by Officer Jeffrey Wasmund,
   who was accompanied by Officer Kalon Fancher, was east of
   the intersection.
• After the collision, the officers drove through the intersec-
   tion to follow Webster, who was fleeing from the scene.
• At a point west of the intersection, Fancher used the cruiser’s
   radio to announce that the officers were in pursuit.
• Shortly after the radio call, the officers’ supervisor ordered
   them to terminate the pursuit.
                            2. Pleadings
   Williams sued the City. He alleged that at the time of the
crash, Webster was fleeing to avoid apprehension by a police
cruiser that was actively attempting to apprehend Webster.
Williams claimed that by virtue of § 13-911, the City was
strictly liable for all of his damages. The City denied liability.
It alleged that the sole proximate cause of any damages to
Williams was the negligent or intentional actions of Webster.
                              - 406 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                   WILLIAMS v. CITY OF OMAHA
                        Cite as 291 Neb. 403

                      3. Evidence at Trial
   During trial, Williams testified about his directions of travel
on the day of the accident. As Williams approached Binney
Street, while driving north on 30th Street, he saw a police
cruiser behind a white car—Webster’s vehicle—turning east
onto Wirt Street. The police cruiser was about 11⁄2 blocks in
front of Williams when it turned onto Wirt Street. Williams
testified that Webster’s vehicle and the police cruiser were
traveling at a “normal” speed and that the cruiser did not have
its overhead lights activated. Williams looked eastward down
Wirt Street as he approached it from the south, and he saw that
Webster’s vehicle and the police cruiser had turned onto 28th
Avenue going north. Williams testified that the cruiser’s over-
head lights were flashing at that time.
   Williams testified that Webster’s vehicle was being “pur-
sued” by the police cruiser. According to Williams, the police
cruiser had “the flashers on chasing [Webster].” At 30th and
Spaulding Streets, Webster’s vehicle collided with Williams’
vehicle. After the collision, onlookers told Williams that the
police were in pursuit. When Williams’ fiance and her grand-
mother came to get him, he told them that he had “witnessed
a high-speed police chase, and . . . it end[ed] up colliding
into [him].”
   Fancher described the events occurring approximately 1
minute before the collision. He and Wasmund were traveling
westbound on Spaulding Street when they observed a white
vehicle with an “expired registration” that was approaching
the intersection of 30th and Spaulding Streets. The officers
tried to conduct a traffic stop, but Webster’s vehicle instead
“shot through the intersection and collided with a vehicle.”
Fancher believed the officers were approximately one block
east of 30th Street when they decided to conduct a traffic
stop. Once they realized that Webster’s vehicle had an expired
registration, they turned on the cruiser’s overhead flashing
lights. Fancher estimated that the officers were two or three
car lengths behind Webster’s vehicle when they activated
the lights.
                              - 407 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                   WILLIAMS v. CITY OF OMAHA
                        Cite as 291 Neb. 403

   Wasmund testified that when he determined the license plate
on Webster’s vehicle was expired, his cruiser was near 29th
and Spaulding Streets. He then activated the overhead lights in
order to conduct a traffic stop. Webster’s vehicle did not stop
and instead continued westbound on Spaulding Street. Webster
disregarded the stop sign at 30th and Spaulding Streets and
collided with Williams’ vehicle. Wasmund testified that he
was one or two car lengths behind Webster’s vehicle and that
he was driving approximately 25 miles per hour. Wasmund
estimated that 2 or 3 seconds elapsed between his activa-
tion of the overhead lights and the collision. When Webster’s
vehicle did not stop after colliding with Williams’ vehicle,
Wasmund decided to follow the car. He testified that as the
officers approached the block after 30th and Spaulding Streets,
Fancher got on the radio to let others know that they were
initiating a pursuit. Wasmund denied that he decided to pursue
Webster before the collision.
   A sergeant with the Omaha Police Department testified
that the department’s standard operating procedures required
officers to immediately get on the radio and advise that they
were in pursuit as soon as they actively began a pursuit. The
sergeant testified that Fancher reported the reason for the pur-
suit was that the vehicle had struck another vehicle at 30th
and Spaulding Streets. According to a police pursuit recording
form, the officers reported that the pursuit began at 30th and
Spaulding Streets.
                   4. District Court’s Judgment
    The district court entered judgment in favor of Williams.
The court specifically found the following:
• The “[o]fficers activated their emergency lights but not
   the siren.”
• “[A]fter the officer activated the emergency lights the Webster
  vehicle ‘jack rabbited.’”
• “[B]oth Officer Wasmund[’s cruiser] and the Webster vehicle
   were accelerating just before the collision.”
                                    - 408 -
                         Nebraska A dvance Sheets
                          291 Nebraska R eports
                         WILLIAMS v. CITY OF OMAHA
                              Cite as 291 Neb. 403

   The court also made numerous findings regarding the offi-
cers’ intent. Among the findings were that once Webster’s
vehicle accelerated, Wasmund “instantaneously decided to pur-
sue by accelerating his vehicle”; that the decision to pursue
“occurred either at the moment that the Webster vehicle accel-
erated or at the moment the Webster vehicle ran the stop sign”;
that “the decision to pursue and the decision to flee [were]
made before the collision”; that “the actions of the fleeing
Webster vehicle shows [sic] that Webster was aware of the
pursuit of the officer and as a result ran the stop sign striking
[Williams]”; and that “[w]ords, actions and conduct shown in
the evidence . . . are sufficient . . . to give the Court a basis for
the finding of intent to pursue.”
   The court found that the City was strictly liable for Williams’
damages and entered a judgment of $172,138.56 against the
City. The City filed a timely appeal, which we moved to
our docket.2
               III. ASSIGNMENTS OF ERROR
   The City assigns eight errors which, consolidated and
restated, allege that the district court erred in finding that a
pursuit began prior to the collision and that the pursuit proxi-
mately caused the collision.
                 IV. STANDARD OF REVIEW
   [1] Statutory interpretation is a question of law, which an
appellate court must resolve independently of the trial court.3
   [2,3] In actions brought under the Political Subdivisions
Tort Claims Act, an appellate court will not disturb the factual
findings of the trial court unless they are clearly wrong.4 And
in such actions, when determining the sufficiency of the evi-
dence to sustain the trial court’s judgment, it must be consid-
ered in the light most favorable to the successful party; every

 2	
      See Neb. Rev. Stat. § 24-1106(3) (Reissue 2008).
 3	
      Credit Mgmt. Servs. v. Jefferson, 290 Neb. 664, 861 N.W.2d 432 (2015).
 4	
      Maclovi-Sierra v. City of Omaha, 290 Neb. 443, 860 N.W.2d 763 (2015).
                                    - 409 -
                        Nebraska A dvance Sheets
                         291 Nebraska R eports
                        WILLIAMS v. CITY OF OMAHA
                             Cite as 291 Neb. 403

c­ ontroverted fact must be resolved in favor of such party, and
 it is entitled to the benefit of every inference that can reason-
 ably be deduced from the evidence.5
                           V. ANALYSIS
                        1. Pursuit Statute
   Our analysis begins with § 13-911, the pursuit statute. It
provides that when an innocent third party suffers injury prox-
imately caused by the action of a law enforcement officer dur-
ing vehicular pursuit, the political subdivision employing the
officer shall be liable for damages to the innocent third party.6
The pursuit statute defines “vehicular pursuit” as
      an active attempt by a law enforcement officer operat-
      ing a motor vehicle to apprehend one or more occupants
      of another motor vehicle, when the driver of the fleeing
      vehicle is or should be aware of such attempt and is
      resisting apprehension by maintaining or increasing his
      or her speed, ignoring the officer, or attempting to elude
      the officer while driving at speeds in excess of those rea-
      sonable and proper under the conditions.7
             2. Whether Officers Were in Pursuit
                      at Time of Collision
   [4] The City challenges the district court’s determination
that a pursuit began before the collision. A police pursuit
as defined in § 13-911 involves multiple elements and is a
much more nuanced matter than simply deciding whether one
vehicle is trying to catch up to, or maintain sight of, another.8
Among other arguments, the City contends that the “time was
too short for the officers to respond in any way that could
be seen as an active attempt to apprehend Webster,”9 that the

 5	
      Id.
 6	
      § 13-911(1).
 7	
      § 13-911(5).
 8	
      See Perez v. City of Omaha, 15 Neb. Ct. App. 502, 731 N.W.2d 604 (2007).
 9	
      Brief for appellant at 17.
                                    - 410 -
                        Nebraska A dvance Sheets
                         291 Nebraska R eports
                         WILLIAMS v. CITY OF OMAHA
                              Cite as 291 Neb. 403

officers’ decision to pursue is not the affirmative act required
under the statute, and that the pursuit statute does not impose
liability when officers attempt to make a traffic stop and the
vehicle flees.
   [5] Three requirements must be met before a finding can
be made that a vehicular pursuit under § 13-911 has occurred:
(1) There must be an active attempt by a law enforcement
officer to apprehend occupants of another motor vehicle, (2)
the driver of the fleeing vehicle must be aware of the attempt
to apprehend, and (3) the driver must resist apprehension by
taking some action, such as speeding, ignoring the officer, or
attempting to elude the officer while driving at a speed which
is not reasonable under the conditions.10 We consider these
requirements in turn.
               (a) Active Attempt to Apprehend
   The first component of a vehicular pursuit under the statute
requires an “active attempt” to “apprehend.” These terms are
not defined in the Political Subdivisions Tort Claims Act. We
agree with the City that under § 13-911, the attempt to appre-
hend the driver “must be more than passively driving, monitor-
ing, or watching.”11
   But two actions by the officers prior to the collision dem-
onstrate conduct above and beyond mere driving, monitoring,
or watching. First, while following Webster’s vehicle, the
officers activated the cruiser’s overhead flashing lights in
order to get Webster to stop. Second, the police cruiser accel-
erated just before the collision. These facts, which are not
clearly wrong, establish an “active attempt.”
   [6] The City focuses primarily upon the word “apprehend.”
Whether law enforcement sought to apprehend an individual
under § 13-911 is a mixed question of law and fact.12 The
meaning of “apprehend” presents a question of law. The City

10	
      See Lalley v. City of Omaha, 266 Neb. 893, 670 N.W.2d 327 (2003).
11	
      See brief for appellant at 28.
12	
      See Maclovi-Sierra v. City of Omaha, supra note 4.
                                  - 411 -
                       Nebraska A dvance Sheets
                        291 Nebraska R eports
                       WILLIAMS v. CITY OF OMAHA
                            Cite as 291 Neb. 403

contends that “[a]ll the evidence shows the officers’ conduct
was nothing more than an attempt to make a traffic stop for
a minor violation that would not lead to apprehension.”13 In
this case, we need not decide whether liability under § 13-911
can be established where an officer does nothing more than
attempt to stop a vehicle by operating the cruiser’s emergency
lights. Here, the police not only activated the lights but also
accelerated their vehicle prior to the collision.
   Although “apprehend” has various meanings depending
on the context, an inference arises that the officers were
attempting to apprehend Webster. And as the prevailing party,
Williams is entitled to the benefit of every inference that
can reasonably be deduced from the evidence.14 The word
“apprehend” is derived from a French word meaning “to lay
hold of, seize.”15 In the physical context, it can mean “[t]o
lay hold upon, seize, with hands, teeth, etc.”; “[t]o seize (a
person) in name of law, to arrest”; “[t]o seize upon for one’s
own, take possession of”; or “[t]o seize or embrace (an offer
or opportunity).”16 The Nebraska Court of Appeals noted
that “apprehension” has been defined as “‘[s]eizure in the
name of the law; arrest,’”17 but that “apprehend” can mean
to “‘catch’” or “‘detain.’”18 While the officers may not have
intended to “apprehend” Webster at the moment when they
activated their overhead lights, their vehicle’s acceleration
prior to the collision raised an inference that their objective
had changed.
   [7] Our application of the word “apprehend” is consistent
with the purpose of the statute. Under § 13-911, a political

13	
      Brief for appellant at 23.
14	
      Maclovi-Sierra v. City of Omaha, supra note 4.
15	
      1 The Oxford English Dictionary 581 (2d ed. 1989).
16	
      Id.
17	
      Jura v. City of Omaha, 15 Neb. Ct. App. 390, 396, 727 N.W.2d 735, 740
      (2007).
18	
      Id.
                                    - 412 -
                         Nebraska A dvance Sheets
                          291 Nebraska R eports
                         WILLIAMS v. CITY OF OMAHA
                              Cite as 291 Neb. 403

subdivision is strictly liable for injuries to an “innocent third
party” during a vehicular pursuit, regardless whether the law
enforcement officer’s actions were otherwise proper or even
necessary.19 The obvious purpose is to shift the burden of
bearing the costs resulting from such injuries away from the
innocent third party. Clearly, the purpose applies where police
pursue a vehicle in order to make an arrest. But it equally
applies where police actively pursue a vehicle that flees from
an attempt to initiate a traffic stop.
   The City also focuses on the district court’s statements
regarding the police officers’ intent to pursue Webster. The
City emphasizes the subjective views of the officers and
states—without citing any authority—that the “‘active attempt’
to ‘apprehend’ requirement is measured by the officer’s
intent.”20 And the district court concentrated on when the offi-
cers made the decision to pursue. But the court’s discussion
of the officers’ intent, even if not directly pertinent, does not
detract from the two factual findings that were essential to the
court’s decision.
   The district court found that prior to the collision, the offi-
cers activated the cruiser’s overhead lights and the cruiser was
increasing its speed. As we have already said, these factual
findings are not clearly erroneous. And these facts support the
court’s conclusion that the police were actively attempting to
apprehend Webster. The first component of a vehicular pursuit
was established.

                     (b) Awareness of Attempt
                           to Apprehend
   Next, for a vehicular pursuit under § 13-911, the driver
must be aware of the attempt to apprehend. Webster did not
testify at trial. If he made any statements reflecting on the
issue, they were not included in the evidence. Thus, Webster’s

19	
      Werner v. County of Platte, 284 Neb. 899, 824 N.W.2d 38 (2012).
20	
      Brief for appellant at 25.
                                    - 413 -
                        Nebraska A dvance Sheets
                         291 Nebraska R eports
                         WILLIAMS v. CITY OF OMAHA
                              Cite as 291 Neb. 403

awareness of the attempt to apprehend him must be based on
his actions at the time.
   The district court found that after the officers activated the
cruiser’s overhead lights, Webster increased his speed and “ran
a stop sign.” These facts support a reasonable inference that
Webster was aware of the attempt to apprehend him. Giving
Williams the benefit of this inference, as we must, the evi-
dence supports the district court’s conclusion.
                (c) Resistance of Apprehension
   The last component for a vehicular pursuit is resistance
of apprehension by the driver. The district court found that
Webster was aware of the pursuit and, as a result, disre-
garded the stop sign. The City concedes that this element was
met, stating, “There was no dispute that when William[s’]
car was struck, Webster was resisting apprehension by driv-
ing at speeds in excess of those reasonable and proper under
the conditions.”21
                  (d) Conclusion as to Pursuit
   The district court’s factual findings were not clearly erro-
neous. Viewing the evidence most favorably to Williams and
giving him the benefit of every reasonable inference, we can-
not say that the district court was clearly wrong in concluding
that a pursuit was in progress at the time of the collision.
               3. Whether Pursuit Was Proximate
                       Cause of Collision
   [8] For the pursuit under § 13-911 to have been a proximate
cause of the accident, the pursuit must have caused the motor-
ist to resist apprehension by maintaining or increasing speed,
or by attempting to elude the pursuing officer at unreasonable
speeds.22 The City’s argument that the pursuit was not the
proximate cause of the collision is premised upon its belief

21	
      Id. at 17.
22	
      Staley v. City of Omaha, 271 Neb. 543, 713 N.W.2d 457 (2006).
                             - 414 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                   WILLIAMS v. CITY OF OMAHA
                        Cite as 291 Neb. 403

that there was no vehicular pursuit before the collision. We
have rejected that argument. The district court’s conclusion
that the pursuit was a proximate cause of the collision and the
damages suffered by Williams was not clearly wrong.
                       VI. CONCLUSION
   We consider the evidence in the light most favorable to
Williams as the successful party, resolve every controverted
fact in his favor, and give him the benefit of every inference
that can reasonably be deduced from the evidence. Viewed in
that light, the district court’s factual findings are not clearly
erroneous. And having accepted the district court’s factual
findings, we find no clear error in the court’s conclusion
that the police officers made an active attempt to apprehend
Webster prior to the collision. Because the other requirements
for a pursuit under § 13-911 were satisfied, we agree that the
officers’ pursuit of Webster was a proximate cause of the colli-
sion. We therefore affirm the district court’s judgment.
                                                      A ffirmed.
   Stephan, J., not participating.